PER CURIAM.
Petitioners seek certiorari review of a discovery order on the ground that they have been ordered to produce trade secrets and confidential business information. We grant the petition because the trial court departed from the essential requirements of law in ordering the production without first conducting the requisite in camera inspection or evidentiary hearing, resulting in irreparable harm. See Summitbridge Nat’l Invs. LLC v. 1221 Palm Harbor, L.L.C., 67 So.3d 448 (Fla. 2d DCA 2011); Docutek Imaging Solutions, Inc. v. Copyco, Inc., 869 So.2d 1291 (Fla. 4th DCA 2004); Premiere Lab Supply, Inc. v. Chemplex Indus., Inc., 791 So.2d 1190, 1190 (Fla. 4th DCA 2001); Am. Express Travel Related Servs., Inc. v. Cruz, 761 So.2d 1206, 1208-09 (Fla. 4th DCA 2000).
Accordingly, we grant the petition and quash the circuit court’s order.
STEVENSON, LEVINE and CONNER, JJ., concur.